Name: Commission Regulation (EEC) No 2138/87 of 20 July 1987 amending Regulation (EEC) No 1813/84 laying down detailed rules for applying the differential amount for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: prices;  economic analysis;  plant product;  economic policy;  agricultural structures and production
 Date Published: nan

 21 . 7. 87 Official Journal of the European Communities No L 200/9 COMMISSION REGULATION (EEC) No 2138/87 of 20 July 1987 amending Regulation (EEC) No 1813/84 laying down detailed rules for applying the differential amount for colza, rape and sunflower seed HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (3), as last amended by Regulation (EEC) No 1869/87 (4), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 1813/84 (*), as last amended by Regulation (EEC) No 3891 /86 (*), lays down that the differential amount includes a target price corrective component which is calculated on the basis of the effect of the monetary gap on the target price ; whereas, in order to avoid any market distortion , account should be taken in this calculation of a target price less 7,5 per cent ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 1 Article 5 ( 1 ) of Regulation (EEC) No 1813/84 is hereby replaced by the following : ' 1 . The target price corrective component and the corrective component of the subsidy or the refund shall be equal to the effect on, respectively, the target price less 7,5 per cent, the subsidy or the refund of the coefficient derived from the percentage referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It should apply with effect from 1 July 1987 for colza and rape seed and with effect from 1 August 1987 for sunflower seed. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (*) OJ No L 183, 3 . 7 . 1987, p. 7 . 0 OJ No L 167, 25. 7. 1972, p . 9 . (4) OJ No L 176, 1 . 7. 1987, p . 30 . 0 OJ No L 170, 28 . 6 . 1984, p . 41 . (6) OJ No L 361 , 20 . 12. 1986, p . 27 .